


110 HR 5175 IH: Federal Tax Withholding Act of

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5175
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Ms. Foxx (for
			 herself, Mr. Linder,
			 Mr. Wilson of South Carolina,
			 Mr. Burton of Indiana,
			 Mr. Tancredo,
			 Mr. Weldon of Florida,
			 Mr. Kingston,
			 Mrs. Blackburn,
			 Mr. Doolittle,
			 Mr. Garrett of New Jersey,
			 Mr. Pence,
			 Mr. Franks of Arizona,
			 Mr. Gohmert,
			 Mr. Paul, Mr. Flake, Mrs.
			 Myrick, Mr. Bartlett of
			 Maryland, and Mrs. Cubin)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  withholding of income and social security taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Tax Withholding Act of
			 2008.
		2.Repeal of
			 withholding of income and social security taxes
			(a)In
			 generalThe following sections of the Internal Revenue Code of
			 1986 are hereby repealed:
				(1)Section 3102
			 (relating to deduction of social security tax from wages).
				(2)Section 3202
			 (relating to deduction of railroad retirement tax from compensation).
				(3)Chapter 24
			 (relating to income tax withholding).
				(b)Requirement of
			 estimated tax payments for employee social security
			 taxesSubsection (f) of section 6654 of such Code is amended by
			 striking minus at the end of paragraph (2) and inserting
			 plus, by redesignating paragraph (3) as paragraph (4), and by
			 inserting after paragraph (2) the following new paragraph:
				
					(3)the taxes imposed by section 3101(a) and
				3201(a),
				minus
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid on or after the first January 1 occurring after 1 year after the date of
			 the enactment of this Act.
			
